Name: Commission Regulation (EEC) No 3664/81 of 18 December 1981 on arrangements for imports into Denmark, the United Kingdom, Ireland and Benelux of certain textile products originating in the Peoples' Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/ 10 Official Journal of the European Communities 22. 12. 81 COMMISSION REGULATION (EEC) No 3664/81 of 18 December 1981 on arrangements for imports into Denmark, the United Kingdom, Ireland and Benelux of certain textile products originating in the Peoples' Republic of China HAS ADOPTED THIS REGULATION : Article 1 Importation into Denmark, the United Kingdom, Ireland and Benelux of the category of products origi ­ nating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; whereas imports of certain textile products originating in China are in danger of exceeding, or have exceeded in the Danish, United Kingdom, Irish and Benelux markets, the level set out in paragraph 3 of the said Article ; Whereas in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3061 /79, China was notified of a request for consultations ; whereas, pending the outcome of those consultations, a quanti ­ tative limit, as indicated in the request for consulta ­ tions, has been placed provisionally on the products in question ; Whereas the products in question exported , from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of notification of the request for consultations, 1 . Products as referred to in Article 1 shipped from China to Denmark, the United Kingdom, Ireland and Benelux before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presenta ­ tion of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1981 and released for free circula ­ tion shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped form China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a definitive Regulation adopted following the current consulta ­ tions. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ( l ) OJ No L 345, 31 . 12 . 1979 , p . 1 . 22. 12. 81 Official Journal of the European Communities No L 366/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quanti tati from 1 to 31 De 1981 ve limits [anuary cember 1982 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Men's and boys' underpants and briefs , women's girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres China BNL IRL 1 000 pieces 500 300 (') 500 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windchea ­ ters , waister jackets and the like , woven, of wool , of cotton or of man-made textile fibres China DK 1 000 pieces 32 32 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night ­ dresses, of cotton or synthetic fibres China UK 1 000 pieces 67 67 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres China DK 1 000 pieces 60 40 (') The only quantity fixed for the years 1981 to 1983 .